Citation Nr: 0619184	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-36 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to a compensable rating for bilateral pes 
planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1977 to January 
1989.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded the remaining issues on appeal for further 
evidentiary development in February 2005, and that the action 
requested in its remand has been accomplished to the extent 
possible.  This case is now ready for further appellate 
review.


FINDINGS OF FACT

1.  A prostate disorder is not related to active service.

2.  A low back disorder is not related to active service.

3.  A bilateral knee disorder is not related to active 
service.

4.  The veteran's bilateral pes planus is manifested by 
symptoms in an unexceptional disability picture that more 
nearly approximate moderate but not severe or pronounced 
acquired flatfoot.


CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A low back disorder was not incurred in active service.  
38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  A bilateral knee disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

4.  The criteria for a 10 percent, but not greater, rating 
for bilateral pes planus have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5276 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence necessary to 
substantiate his claims for service connection and an 
increased rating.

First, prior to the original rating decision that denied the 
claims for service connection, a June 2002 letter to the 
veteran from the regional office (RO) advised the veteran of 
the evidence needed to substantiate his claims, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The November 2002 rating action then denied the claims for 
service connection and a compensable rating for bilateral pes 
planus, noting that there was no evidence linking a current 
knee, prostate, or low back disorder with service, or 
symptoms of pes planus that warranted a compensable rating 
for this disorder.

Following the Board's remand in February 2005, a February 
2005 letter to the veteran from the RO then again advised the 
veteran of the evidence necessary to substantiate his claims 
for service connection.  Although the letter framed the 
issues of entitlement to service connection for prostate and 
low back disorders as if they were still new and material 
claims, the letter otherwise addressed the claims as if they 
were reopened claims, and the veteran had clearly been 
advised of the reopening of these claims in the Board's 
decision of February 2005.  Therefore, the Board does not 
find this mistake to be so prejudicial as to require the 
remand of this case for another letter.  The letter also 
advised the veteran of the evidence necessary to substantiate 
his claim for an increased rating, and the respective 
obligations of VA and the veteran in obtaining that evidence.  
Id.  

Thereafter, following the receipt of results from VA 
examination in March 2005, the veteran was advised in the 
February 2006 supplemental statement of the case that the 
evidence still did not warrant entitlement to service 
connection for disorders of the knees, prostate or low back, 
and that entitlement to a compensable rating for pes planus 
was still not warranted under the applicable rating criteria.

While the February 2005 VCAA notice letter clearly came after 
the November 2002 rating action that originally denied the 
claims, and did not specifically request that the veteran 
provide any evidence he thought would support his claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The veteran has also been provided with the applicable law 
and regulations, and with the exception of recent private 
treatment records from K. P., there is no indication that 
there are any outstanding pertinent records or documents that 
have not already been obtained or that are not adequately 
addressed in documents contained within the claims folder.  
As for the records from K. P., the record reflects that the 
veteran was furnished with an authorization by the RO in 
February 2005 to enable it to obtain records from K. P.  
Although, K. P. is a facility and not a physician as 
indicated by the RO, the record does not indicate any 
response from the veteran either noting the error or 
providing a signed authorization with an appropriate 
modification.  Therefore, as there is no indication that the 
veteran made any effort to assist the RO in this task, the 
Board does not find that further remand to obtain these 
records is warranted.  

In addition, relevant medical examination has been obtained 
with respect to the claims, and the veteran has not indicated 
any intention to provide additional evidence in support of 
his claims.

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development as to these claims is not 
required under the VCAA.


I.  Entitlement to Service Connection for Prostate, Low Back, 
and Bilateral Knee Disorders

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).

To support a showing of chronic disability in service, there 
is required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2005).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

In addition, where a veteran served 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and diseases of the nervous system or arthritis become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309 (2005).

Service medical records reflect that in December 1980, the 
veteran complained of fullness in the bladder.  The 
assessment was possible cystitis.  

In April 1982, the veteran's complaints included left lateral 
knee pain.  The assessment was strain. 

Service medical records reflect that in June 1985, the 
veteran was treated for left knee pain and probable 
inflammation.  

In 1987, the veteran was evaluated for urinary frequency and 
low back pain.  The assessment was prostatitis.  

In January 1988, the veteran complained of lower back and 
stomach pain.  The assessment was abdominal colic probably 
secondary to stool.  

In March 1988, the veteran was evaluated for prostate pain 
and swelling, and the diagnosis was gonorrhea.  In April 
1988, it was noted that the veteran's prostatitis had 
resolved.  

In June 1988, the veteran was treated for recurrent 
prostatitis and nonspecific urethritis.  It was noted that 
the veteran's first incident of prostatitis was in January 
1987, and cleared with medication.  A second incident 
occurred in January 1988, and was again successfully treated 
with medication.  The veteran had urethral itching, and 
examination of the prostate revealed that it was firm, 
without masses, and nontender.  The assessment was recurrent 
prostatitis by history, normal current examination.  
Approximately a week later, the veteran noted that his 
symptoms had stopped and the assessment was resolved 
prostatitis.

In August 1988, the veteran was admitted to the hospital with 
a diagnosis of urethral stricture disease.  

Separation examination in October 1988 revealed the veteran's 
complaint of a history of painful or frequent urination, 
kidney stone or blood in urine, and recurrent back pain.  
Examination of the genitourinary system, spine, and lower 
extremities revealed negative findings.  The examiner noted 
the history of frequent urination, hematuria, and back pain 
in 1987 secondary to prostatitis, followed by full recovery 
with no complaints or symptoms.  He also noted that the 
veteran underwent a cystoscopy in 1988 for treatment of 
recurrent prostatitis, diagnosed as urethral stricture 
disease, surgically corrected during four day hospitalization 
with full recovery and no complaints or symptoms.

VA examination in July 1990 revealed that the veteran denied 
any specific injury to his back.  It was further noted that 
the veteran was at one time found to have a urinary tract 
infection and some prostate gland tenderness and infection, 
for which he received treatment.  The veteran also stated 
that he had undergone a cystoscopic examination that had 
revealed a little stricture which was removed.  The veteran 
noted that he continued to have back pain which he thought 
might be related to his prostate problem, although he noted 
that this continued after removal of the stricture and 
resolution of his prostate infection.  Examination of the 
back at this time revealed normal findings and the diagnoses 
included urinary tract infection, not found on examination, 
history of prostate disorder, not found on this examination, 
and lumbar back condition, not found on this examination.

Private medical records from June 1998 reflect that the 
veteran complained of bilateral knee pain.  Right knee X-rays 
were negative and the overall diagnosis was right knee 
patellofemoral stress syndrome, left knee iliotibial band 
syndrome.  

Private medical records for the period of August 1998 to June 
2001 reflect that in August 1998, the veteran complained of 
back and groin pain.  The assessment was prostatitis and low 
back pain.  In September 1998, the prostate was found to be 
boggy and swollen, and the assessment as prostatitis.  In 
November 1998, the assessment was recurrent chronic 
prostatitis.  In June 1999, the assessment included 
mechanical back pain.  In February 2001, it was noted that 
the veteran had been rear ended in a motor vehicle accident 
two days earlier.  The assessment included lumbar sprain.  
About one week later, the assessment was neck pain, back 
pain, and headache secondary to a motor vehicle accident.  

In March 2001, the assessments included back pain.  A March 
2001 private computed tomography (CT) scan of the lumbar 
spine notes that the veteran complained of low back pain 
radiating down both legs after a motor vehicle accident two 
months earlier.  At L5-6, there was evidence of a central and 
right paracentral disc bulge.  In June 2001, the assessment 
included improved low back pain.  In October 2001, the 
assessment included sciatica.  In December 2001, the veteran 
complained of back pain and the assessment was low back 
pain/radiculopathy and prostatitis.

VA fee basis examination in September 2002 revealed that the 
veteran reported ongoing problems since 1988.  Examination of 
the prostate revealed that it was 3+ enlarged and that 
prostate-specific antigen (PSA) was 1.2 and within normal 
limits.  The diagnosis included prostatitis.  Objective 
factors were noted to include the clinical examination and 
the veteran's stated history.

At the veteran's hearing before the Board in October 2004, 
the veteran testified that he bumped his knees in the process 
of loading aircraft during service (transcript (T.) at p. 5).  
He also noted that while running in service in 1979, he would 
experience pain on the left side of his knee (T. at p. 5).  
His prostate problems began shortly after 1985 (T. at p. 6).  
He also hurt his back in the process of loading aircraft 
during service (T. at p. 7).  

March 2005 VA examination of the low back and knees revealed 
that the veteran reported the beginning of his problems in 
the military.  The diagnosis with respect to the knees was 
chondromalacia of the patellofemoral joint.  The diagnosis of 
the lumbar spine was degenerative disc disease at L5-S1 with 
facet arthopathy, L3 through S1.  After a discussion with the 
veteran, the examination, and review of the claims file, the 
examiner opined that he could not find any evidence in the 
claims folder that would indicate any diagnosis or treatment 
for a chronic condition of either knee or low back, further 
stating that while it was true that the veteran had 
chondromalacia of the patellofemoral joint bilaterally and 
some lumbar arthritis changes, he could not make a link 
between this and any activity/injury that would have occurred 
while in the military.  The examiner further opined that he 
could say with a reasonable degree of medical certainty that 
it was less likely as not that the veteran's lumbar spine and 
bilateral knee conditions were related to military service.

March 2005 VA prostate examination revealed that the examiner 
reviewed the veteran's claims folder in conjunction with her 
examination of the veteran, and specifically noted that 
service medical records documented episodes of prostatitis in 
1987 and 1988, for which he was treated.  The examiner also 
noted the in-service urethral stricture.  The final diagnosis 
was benign prostate hypertrophy.  The examiner concluded that 
it was less likely than not that the veteran's benign 
prostate hypertrophy was related to his active military 
service.  She explained how benign prostate hypertrophy was 
common among men as they increase in age, that service 
medical records did not document evidence of this condition 
during the service, and that the condition had been recently 
diagnosed within the past two to three years as the veteran 
had gotten older.


Analysis

The Board has carefully reviewed the evidence of record and 
first notes that there are relevant diagnoses with respect to 
the prostate, low back, and knees.  The Board therefore finds 
that the veteran suffers from current disorders of the 
prostate, low back, and knees.

In addition, the Board notes that service medical records 
reveal several complaints and/or evaluations of low back 
pain, left knee problems, and prostate symptoms that were 
diagnosed as prostatitis.  

However, as has been clearly made plain to the veteran on 
multiple occasions over the history of these claims, in order 
to prevail on his claims, there must also be medical evidence 
linking a current diagnosis of the prostate, low back, or 
knees to service, or in the case of arthritis or organic 
diseases of the nervous system, to a period of one year after 
service (38 C.F.R. §§ 3.303, 3.307, 3.309 (2005)), and the 
record does not reflect supportive medical evidence as to 
this element.  

In fact, after a review of the record and an examination of 
the veteran, the March 2005 VA knees and low back examiner 
squarely concluded that he could not find any evidence in the 
claims folder that would indicate any diagnosis or treatment 
for a chronic condition of either knee or low back, further 
stating that while it was true that the veteran had 
chondromalacia of the patellofemoral joint bilaterally and 
some lumbar arthritis changes, he could not make a link 
between this and any activity/injury that would have occurred 
while in the military.  The examiner further opined that he 
could say with a reasonable degree of medical certainty that 
it was less likely as not that the veteran's lumbar spine and 
bilateral knee conditions were related to military service.  
Although the Board does recognize that this examiner's 
initial statement reflecting a lack of evidence of treatment 
or diagnosis of a chronic back or knee condition would at 
first seem inaccurate based on relevant post-service 
findings, based on the physician's very next statement, the 
Board finds that the examiner was not referring to post-
service medical evidence and instead noting the lack of such 
evidence in service medical records.  The Board finds that 
the in-service absence of a chronic back or knee disorder 
provides an appropriate rationale for the opinion and is not 
contradicted by another opinion or the records themselves.

Moreover, with respect to the claim for service connection 
for a prostate disorder, the March 2005 VA prostate examiner 
also examined the veteran and the record and unequivocally 
concluded that it was less likely than not that the veteran's 
benign prostate hypertrophy was related to his active 
military service.  She also provided a rationale for her 
opinion, noting how benign prostate hypertrophy was common 
among men as they increase in age, that service medical 
records did not document evidence of this condition during 
the service, and that the condition had been recently 
diagnosed within the past two to three years as the veteran 
had gotten older.  Thus, a viable rationale has been provided 
which is also reasonably supported by the evidence of record 
and uncontradicted by any opposing medical opinion.  In this 
regard, the Board would also point out that while it is 
possible that the examiner did not review the separation 
report that was on microfiche and reviewed by the Board to 
determine whether any prejudice may have resulted from this 
omission, the Board finds that the separation examination 
merely chronicles the complaints and treatment for 
prostatitis which were contained in records for which hard 
copies were already contained within the record.  In 
addition, the separation report identifies each treatment of 
prostatitis as followed by complete recovery and does not 
refer to findings or a diagnosis of benign prostate 
hypertrophy, which is also consistent with the VA prostate 
examiner's assessment of the record.  Thus, the Board finds 
that the service separation report is essentially duplicative 
of the medical findings already taken into account by the VA 
prostate examiner in formulating her opinion, and that remand 
for her additional consideration of the hard copy of this 
report under these circumstances is not necessary.  

The Board also notes that the veteran had every opportunity 
to provide an expert opinion to contradict the opinions of 
the March 2005 VA examiners but apparently chose not to do 
so.

It should also be noted that the statements of the veteran 
that seek to link a current prostate, low back, or knee 
disorder to his active service are of minimal weight, as the 
opinions of laypersons as to issues of medical causation are 
of little or no probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Moreover, a disorder of the prostate, low back, or knee was 
not found at the time of the initial VA post-service 
examination in July 1990, the first post-service knee 
disorders were diagnosed in June 1998, the first post-service 
prostate disorder was diagnosed in September 1998, and the 
first post-service low back "disorder" of a lumbar sprain 
was not diagnosed until February 2001, shortly after a post-
service rear-end accident that occurred two days earlier.  

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between the veteran's currently diagnosed 
disabilities of the prostate, low back, and knees and the 
veteran's period of service or, in the case of arthritis and 
disc disease, to a period of one year following that service.


II.  Entitlement to a Compensable Rating for Bilateral Pes 
Planus

Background

The history of this disability shows that service connection 
for bilateral pes planus was originally granted by a July 
1991 rating decision, at which time a noncompensable 
evaluation was assigned, effective from February 1976 under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005), which relates 
to acquired flatfoot.  July 1990 VA examination of the feet 
was noted to be negative except for a slight depression of 
the longitudinal arches, and that mild symptoms warranted a 
noncompensable rating under Diagnostic Code 5276.  

September 2002 VA fee basis examination of the right and left 
foot revealed complaints of pain on standing.  Examination of 
the feet revealed no signs of callus or weightbearing.  No 
device was required for walking.  The feet showed no painful 
motion or weakness, edema, or atrophy.  There was no clinical 
evidence of pes planus.  The veteran did not have claw feet 
or pes cavus.  He also did not have clinical evidence of 
hallux valgus, hallux regidus, or hammer toes.  X-rays of the 
left foot were interpreted to reveal mild pes planus and X-
rays of the right foot revealed pes planus and hallux valgus.  
The diagnosis included no change in bilateral pes planus 
based on objective factor such as radiological imaging and 
the veteran's history, and hallux valgus of the right foot as 
noted on radiological imaging.

At the veteran's hearing before the Board in October 2004, 
the veteran testified that he had bunion surgery at a private 
facility in October of the previous year (T. at p. 9).  He 
had not provided the records from this treatment to VA (T. at 
p. 10).  

March 2005 VA podiatric examination revealed that the veteran 
reported undergoing bunion surgery on his right foot one and 
a half years earlier.  He currently noticed pain while 
walking and standing, but not enough to take Aspirin.  The 
veteran denied the current use of orthotics.  The veteran 
described the pain as aching in nature.  He denied weakness, 
loss of motion or fatigue from the feet.  He also related a 
history of left Achilles tendon rupture after active duty.  
He presented for this examination with dress style shoes 
without inserts.  

Nonweightbearing examination of the left and right foot 
revealed mild extension contracture and lateral deviation of 
the big toe at the metatarsophalangeal joint (MPJ), mild 
varus rotation of the fifth digit, mild flexion contracture 
at the second, third, and fourth distal interphalangeal joint 
(IPJ) (reducable), decrease in the height of the medical 
longitudinal arch, minimal bowstringing of the medial band of 
the plantar facia with dorsiflexion of the big toe at the MPJ 
without pain, and no spasm of the Achilles tendon.  Subtalar 
joint range of motion on the left revealed inversion of 14 
degrees (normal 20) on the left and 16 degrees (normal 20) on 
the right, and eversion of 7 degrees (normal 10) on the left 
and 6 degrees (normal 10) on the right.  Examination of the 
forefoot/rearfoot relationship revealed that it was 
perpendicular on the left and a 1 degree varus on the right.  
Bilateral weightbearing examination revealed mild medial 
inward bowing of the Achilles tendon and trunk twist with 
mild increase in the medial arch.

X-rays of the left and right foot with weightbearing revealed 
mild degenerative joint disease involving the first MPJ 
bilaterally.  There was also residual deformity of the distal 
and middle shaft of the right first metatarsal consistent 
with old trauma.

The assessment was negative pes planus (no evidence) and 
right first metatarsal osteotomy.  


Rating Criteria and Analysis

The veteran's service-connected bilateral foot disability is 
currently evaluated under Diagnostic Code 5276 for acquired 
flatfoot.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  A 
10 percent rating will be assigned where the disability is 
moderate; weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet, bilateral or unilateral.  A rating of 20 
percent is provided for unilateral flatfoot which is severe 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A rating of 30 percent is provided for 
unilateral flatfoot which is pronounced with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A rating of 30 percent is provided for 
severe bilateral flatfoot and a 50 percent rating is provided 
for pronounced bilateral flatfoot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005), a 
moderate injury of the foot warrants a 10 percent evaluation; 
a moderately severe injury to the foot warrants a 20 percent 
evaluation; and a severe injury to the foot warrants a 30 
percent evaluation.  Diagnostic Code 5284 also notes that a 
40 percent rating may be assigned where there is actual loss 
of use of the foot.

Other potentially applicable diagnostic codes which provide 
for a rating in excess of 0 percent for foot disorders 
include Diagnostic Code 5278 for acquired claw foot (pes 
cavus), and Diagnostic Code 5283 for malunion or nonunion of 
tarsal or metatarsal bones.  The maximum rating for 
hammertoes is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5282 (2005).

A rating of 10, 20, and 30 percent is also provided for 
moderate, moderately severe, and severe malunion or nonunion 
of tarsal or metatarsal bones, respectively.  38 C.F.R. § 
4.71a, Diagnostic Code 5283 (2005).

The Board has given consideration as to whether a rating 
could be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2005), which provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating when marked limitation of the ankle is demonstrated.  
However, it is clear that service connection is not in effect 
for a disability of the ankle and thus that code is not 
applicable to the facts of this case.  

Recently diagnosed arthritis and right first metatarsal 
deformity has not been formally adjudicated as secondary to 
the veteran's pes planus and will also not be considered in 
addressing entitlement to an increased rating in this matter.

In the instant case, the veteran has complained of pain in 
both feet with prolonged standing and walking.  The veteran 
was granted service connection for his bilateral foot 
disability in 1991.  A noncompensable rating was established 
at that time for mild disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  However, while the recent VA examiner 
concluded that there was no evidence of pes planus and pain 
was not noted on palpation of the feet, this examiner did 
note mild medial inward bowing of the Achilles tendon, 
bilaterally, previous VA examination in September 2002 
revealed X-ray evidence of pes planus, and the veteran 
consistently complains of pain on functional use.  Therefore, 
giving the veteran the benefit of the doubt, the Board will 
conclude that evidence of pain on use and inward bowing of 
the tendo achillis is sufficiently representative of moderate 
disability under Diagnostic Code 5276 to warrant the 
assignment of a 10 percent rating under that code.  38 C.F.R. 
§ 4.7 (2005).  

In terms of entitlement to an even higher rating under 
Diagnostic Code 5276, as was noted above, the veteran's 
primary complaint is pain on functional use, the recent 
examiner did not find flat feet, and there is no evidence of 
marked deformity, swelling on use, hammertoes, extreme tender 
plantar surface, marked inward displacement and severe spasm 
of the tendo achillis, or characteristic callouses.  In 
summary, the above-noted evidence shows good foot function, 
without any significant limitation of motion of the feet, 
callus formation, or significant foot deformity.  Such 
findings do not warrant the assignment of a 20 percent or 
higher evaluation based on severe or pronounced bilateral or 
unilateral acquired flatfoot.  Diagnostic Code 5276.

Having determined that the veteran's bilateral foot 
disability does not warrant a rating in excess of 10 percent 
under Diagnostic Code 5276, the Board has also considered the 
application of Diagnostic Code 5284 for injuries to the foot.  
However, the Board finds that such limited objective evidence 
of disability is not reflective of the type of symptoms 
required for a higher rating for moderate, moderately severe 
or severe foot disability under Diagnostic Code 5284, whether 
considered unilaterally or bilaterally.  Once again, the 
Board observes that the primary manifestation of the 
veteran's disability is pain on functional use, and that this 
symptom has already been squarely contemplated under 
Diagnostic Code 5276, which considers pain on manipulation 
and use of the feet.  Since such pain has been specifically 
designated to correspond to a 10 percent rating under 
Diagnostic Code 5276, the Board finds that it cannot 
singularly form the basis for a finding of moderately severe 
disability and a 20 percent rating under Diagnostic Code 
5284.  In addition, while the Board has also considered the 
possibility of separate 10 percent ratings for moderate 
disability with respect to each foot, it finds that it is 
precluded from doing so again based on the clear assumption 
of such bilateral symptomatology by Diagnostic Code 5276, and 
the lack of objective evidence to warrant a moderate level of 
disability under Diagnostic Code 5284 as to each foot.

The Board has also considered other potentially applicable 
regulations, including the criteria for a rating in excess of 
10 percent under the other diagnostic codes cited above.  
However, in view of the clinical data which reflects no 
evidence of significant relevant deformity, a lack of 
significant limitation of motion of the foot, and no malunion 
or nonunion of tarsal or metatarsal bones, there is no basis 
for a rating in excess of 10 percent under any of these 
diagnostic codes.

The record reflects the veteran's complaints of recurrent 
pain with prolonged standing or walking, etc.  The Board does 
not doubt in the least that the service-connected disability 
produces pain.  However, for purposes of evaluating the 
service-connected disorder the subjective descriptions must 
be reviewed in light of the objective findings.  The Board 
must further point out that the schedular criteria are based 
on average impairment of earning capacity, not the level of 
impairment the service-connected disability produces in a 
particular occupation or line of occupations, such as those 
that demand prolonged standing without an opportunity to sit 
down.  Thus, the Board finds that these functional 
limitations do not place the evidence at or near a balance as 
to whether the appellant would be more than moderately 
impaired in an average occupation under Diagnostic Code 5276.  
Clearly there is also no evidence of pronounced flat feet 
that would be demonstrated by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation.

Having considered both the positive and negative evidence, 
the Board concludes that there is no basis for a finding of 
functional loss due to pain sufficient to warrant a rating in 
excess of the 10 percent rating, especially when the 
applicable diagnostic criteria under Diagnostic Code 5276 
specifically contemplate pain on use of the feet, whether 
bilateral or unilateral, and there are few, if any, objective 
manifestations of disability.  Indeed, the effects of 
functional loss due to pain are the foundations of the 
currently assigned rating.  DeLuca v. Brown, 8 Vet. App. 205 
(1995).  38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  It has also 
been held that where a diagnostic code is not predicated on 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  As the 
diagnostic code under which the instant disability is rated, 
Diagnostic Code 5276, is not predicated on limited range of 
motion, the current case law would apparently support the 
conclusion that §§ 4.40 and 4.45 are not even applicable.

The Board finds that the newly assigned 10 percent evaluation 
contemplates the symptomatology and resulting impairment 
demonstrated by the medical evidence of record.  The Board 
also concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2005).














ORDER

The claim for service connection for a prostate disorder is 
denied.

The claim for service connection for a low back disorder is 
denied.

The claim for service connection for a bilateral knee 
disorder is denied.

Entitlement to a 10 percent rating for bilateral pes planus 
is granted.


____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


